

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.3

CSX Directors’ Deferred Compensation Plan
Effective January 1, 2005
 
The purpose of the Plan is to permit members of the Board of Directors of CSX
Corporation to defer the receipt of director’s fees and to allow CSX Corporation
to make other deferred awards to directors.  The Plan is intended to be fully
compliant with Section 409A of the Internal Revenue Code of 1986, as amended,
and the final regulations promulgated thereunder.
 
1.  
Definitions

 
The following words or terms used herein shall have the indicated meanings:
 
(a)  
“Account” or “Accounts” -- means the bookkeeping account(s) maintained for each
Participant to record the amount of Director’s Fees the Member has elected to
defer and other deferrals, as adjusted pursuant to Section 4.

 
(b)  
“Administrator” -- means the Senior Human Resources Officer of CSX Corporation
or such officer’s designee.

 
(i)  
The Administrator shall be responsible for the general administration of the
Plan, claims review, and for carrying out its provisions.  Administration of the
Plan shall be carried out consistent with the terms of the Plan.

 
(ii)  
The Administrator shall have sole and absolute discretion to interpret the Plan
and determine eligibility for and benefits hereunder.  Decisions of the
Administrator regarding participation in and the calculation of benefits under
the Plan shall at all times be binding and conclusive on Participants, their
beneficiaries, heirs and assigns.

 
(c)  
“Average Price” -- means the average of the high and low price for CSX common
stock as reported on the New York Stock Exchange - Composite Listing (“NYSE”) on
the date of the applicable deferral or dividend payment.

 
(d)  
  “Board” -- means the Board of Directors of CSX.

 
(e)  
“Change of Control” -- means any of the following:

 
(i)  
Stock Acquisition.  One or more acquisitions, by any individual, entity or group
(within the meanings of Treas. Reg. §§ 1.409A-3(i)(5)(v)(B) and (vi)(D)) (a
“Person”), of (A) 30% or more of the then outstanding voting securities of the
Corporation (the “Outstanding Voting Securities”), during any 12-month period
ending on the date of the most recent acquisition; or (B) an acquisition that
results in ownership by a Person of more than 50% of either (a) shares
representing more than 50% of the total fair market value of the Corporation’s
then outstanding stock (the “Outstanding Stock”) or (b) the then Outstanding
Voting Securities; provided, however, that for purposes of this subsection (i),
the following acquisitions of shares of the Corporation shall not be taken into
account in the determination of whether a Change of Control has occurred:  (A)
any acquisition directly from the Corporation; (B) any cash acquisition by the
Corporation; (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any corporation controlled by the
Corporation; or (D) an acquisition by a Person that prior to the acquisition had
already acquired more shares than necessary to satisfy the applicable 30% or 50%
threshold.  Notwithstanding the foregoing, an acquisition of its stock by the
Corporation in exchange for property which increases the percentage of stock
owned by a Person shall be treated as an acquisition for purposes of this
subsection; or

 
(ii)  
Board Composition.  Individuals who, as of the date hereof, constitute the
Board  (the “Incumbent Board”) cease, within a 12-month period, for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to such date whose appointment,
election, or nomination for election by the Corporation’s shareholders, was
endorsed by at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board; or

 
(iii)  
Business Combination.  Consummation of a reorganization, merger or consolidation
of the Corporation (a “Business Combination”), in each case, that results in
either a change in ownership contemplated in subsection (i)(B) of this Section
1(e) or a change in the Incumbent Board contemplated by subsection (ii) of
Section 1(e); or

 
(iv)  
Sale or Disposition of Assets.  One or more Persons acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Persons) assets from the Corporation that have a total gross fair market
value equal to more than 40 percent of the total gross fair market value of all
of the assets of the Corporation (without regard to liabilities of the
Corporation or associated with such assets) immediately before such acquisition
or acquisitions; provided that such sale or disposition is not to:

 
(A)  
a shareholder of the Corporation (immediately before the asset transfer) in
exchange for or with respect to the Corporation’s Outstanding Stock;

 
(B)  
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Corporation;

 
(C)  
a Person that owns, directly or indirectly, 50% or more of the total value or
voting power of all the outstanding stock of the Corporation; or

 
(D)  
an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person described in subsection (iv)(C).

 
Except as otherwise specifically provided in subsection (iv)(A) of this Section
1(e), a Person’s status is determined immediately after the transfer.
 
(f)  
“Closing Price”--  means the closing price for CSX common stock as reported on
the New York Stock Exchange - Composite Listing (“NYSE”) on the date of the
applicable deferral or dividend payment.

 
(g)  
 “Code” -- means the Internal Revenue Code of 1986, as amended.

 
(h)  
“CSX” or “Corporation” -- means CSX Corporation

 
(i)  
“Deferral Agreement” -- means an agreement between a Participant and CSX under
which the Participant agrees to defer Director’s Fees under the Plan.  The
Deferral Agreement shall be on a form prescribed by the Administrator and shall
include any amendments, attachments or appendices.

 
(j)  
“Designated Beneficiary” -- means the person or persons entitled to receive the
balance of a Participant’s Accounts upon the Participant’s death.  The
Participant may file with the Administrator a written Designation of Beneficiary
for this purpose.  Such designation may name one or more individuals, trusts
and/or organizations as the primary or contingent beneficiary(ies) to receive
all or a specified portion of the balance of the Participant’s Accounts
remaining at the Participant’s death.  Unless otherwise specifically directed in
the Participant’s Designation of Beneficiary form, in the event a designated
primary beneficiary is not living or existing at the Participant’s death or
declines to accept any distribution from the Accounts, the share otherwise
distributable to such beneficiary shall be distributed, first, to the other
designated primary beneficiaries, if any, in accordance with their relative
designated shares of the Accounts; and second, to the contingent
beneficiary(ies), if any.

 
(k)  
“Director’s Fees” -- means any compensation, whether a retainer, or a fee for
meeting attendance, membership on a committee, chairing a committee, or
otherwise, payable either in cash or in stock, earned by a Member for services
rendered as a Member.

 
(l)  
“Effective Date” -- means January 1, 2005.

 
(m)  
“Fiscal Year” -- means the Corporation’s taxable year ending on the last Friday
in December.

 
(n)  
“Form of Payment Election” -- means the election by the Participant of the form
of distribution (lump sum or installments) he or she will receive from his or
her Account pursuant to Section 6.

 
(o)  
“Independent Advisor” -- means an independent accountant, actuary, benefits
consulting firm or other entity engaged by CSX to provide Participant accounting
or other services on behalf of the Plan.

 
(p)  
“Member” -- means any person duly elected to the Board.

 
(q)  
“Participant” -- means any Member who elects to participate in the Plan so long
as he or she is entitled to a benefit under the Plan.

 
(r)  
“Plan” -- means the CSX Directors Deferred Compensation Plan.

 
(s)  
“Trust” -- means a grantor trust or trusts established by CSX which
substantially conforms to the terms of the Internal Revenue Service model trust
as described in Revenue Procedure 92-64, 1992-2 C.B. 422.  CSX is not obligated
to make any contribution to the Trust.

 
In any instance in which the male gender is used herein, it shall also include
persons of the female gender in appropriate circumstances.
 
2.  
Participation

 
Any Member who filed a Deferral Agreement in 2004 under and in accordance with
the CSX Corporation 2002 Corporate Director Deferred Compensation Plan with
respect to Directors Fees earned in 2005, shall be deemed to have filed such
Deferral Agreement under this Plan and shall be a Participant in this Plan.
 
A Member may elect to become a Participant and defer Director’s Fees earned and
payable in any subsequent calendar year by entering into a Deferral Agreement
with the Administrator  no later than the last non-holiday business day of the
Fiscal Year ending immediately prior to the calendar year in question or such
earlier date as may be specified by the Administrator.  Such Deferral Agreement
shall be effective for purposes of deferring Director’s Fees earned in the
calendar year following the date the Deferral Agreement is executed.  Any
election made pursuant to a Deferral Agreement shall remain in effect with
respect to future calendar years until changed or rescinded by the Participant
in accordance with the Plan.
 
3.  
Deferral of Directors’ Fees

 
(a)  
CSX shall, during any calendar year with respect to which a Participant has made
a timely Deferral Election, withhold and defer payment of all or any specified
part of Participant’s Director’s Fees in accordance with the Director’s Deferral
Election.  A Participant may elect to change the amount of Director’s Fees he or
she elects to defer, modify a Deferral Agreement or revoke a Deferral Agreement
by filing a new Deferral Agreement pursuant to procedures established by the
Administrator with the Administrator not later than the last day of the Fiscal
Year immediately prior to the calendar year in which Director’s Fees are to be
earned and paid, and such revised Deferral Agreement shall be effective with
respect to Director’s Fees earned for all future calendar years until changed or
rescinded in accordance with the Plan.

 
(b)  
Notwithstanding Sections 2 and 3(a), when any person first becomes a Member, he
or she may file an initial Deferral Agreement during the first thirty (30) days
he or she is a Member, and such Deferral Agreement shall be effective solely
with respect to Director’s Fees paid for services to be performed after such
election.  For Director’s Fees that are earned based upon a specified
performance period (for example, an annual bonus), where a Member’s Deferral
Election is made in the first year of eligibility but after the beginning of the
performance period, the Deferral Election must apply only to the Director’s Fees
paid for services performed after such election.  For this purpose, a Deferral
Election will be deemed to apply to Director’s Fees paid for services performed
after the election if the Deferral Election applies to no more than an amount
equal to the total amount of the Director’s Fees for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after the Deferral Election over the total number of days in the
performance period.

 
(c)  
Notwithstanding any provision of the Plan to the contrary, on or prior to
December 31, 2005, a Participant may cancel his or her participation in the
Plan, may cancel an existing Deferral Agreement, or may reduce the amount of
Directors’ Fees deferred under an existing Deferral Agreement.

 
4.  
Participants’ Accounts

 
(a)  
So long as he or she is a Member, a Participant may elect pursuant to a Deferral
Agreement or other forms or procedures provided or established by the
Administrator to have all or any portion of his or her eligible Director’s Fees,
not required to be credited or actually credited to his or her Stock Account
under the Plan pursuant to the terms of the CSX Corporation Stock Plan for
Directors or otherwise, credited as follows:

 
Through December 31, 2005:
 
To an interest-accruing account (“Interest Account”) or a CSX Phantom Stock
Account (“Phantom Stock Account”).
 
After December 31, 2005:
 
To an Account or Accounts related to and accounted for in the same manner as the
earnings benchmarks used in conjunction with the CSX Executives’ Deferred
Compensation Plan (the “EDC Plan”) (a “Benchmark Account”) approved from time to
time by the Administrator.
 
(b)  
Elective Deferrals of CSX common stock shall be effected pursuant to Deferral
Agreements filed with the Administrator.  A Participant’s Stock Account  (“Stock
Account”) will be credited  with such deferrals.

 
(c)  
Through December 31, 2005, interest shall accrue on a Participant’s Interest
Account from the first day of the month following the date the deferred
Director’s Fee would otherwise have been paid to the Participant until it is
actually paid, such interest to be credited to an affected Participant’s Account
and compounded quarterly at the end of each calendar quarter.    Interest will
be credited quarterly based on the annual rate of 10-year U.S. Treasury bonds as
published by the Wall Street Journal as of the first business day of October in
the preceding calendar year.  The value of a Participant’s Interest Account
shall be the sum of amounts deferred and all interest accrued thereon.  Interest
Accounts ceased to exist as of December 31, 2005.  All undistributed amounts
credited to such accounts were credited to a Benchmark Account, effective
January 1, 2006.

 
(d)  
Credits (including both deferrals of Directors’ Fees and dividends) to and the
value of Phantom Stock Accounts are based upon Average Price. Credits to and the
value of Stock Accounts (other than deferred CSX common stock share awards
declared by the Company), are based upon Average Price through December 31,
2007, and Closing Price thereafter.  Notwithstanding the preceding, full and
fractional shares credited to Stock Accounts pertaining to dividends on CSX
common stock held by the trustee of the Directors’ Stock Trust or a successor
trust shall be credited based on the actual purchase price of the CSX common
stock acquired by the trustee with such dividends.

 
(e)  
Through December 31, 2005, a Participant, while a Member, could elect at any
time to transfer all or any portion of amounts deferred, including all earnings
thereon, between his or her Interest Account and Phantom Stock Account.  After
December 31, 2005, a participant may elect, on forms provided by and pursuant to
rules established by the Administrator, to transfer all or any portion of
amounts held in a Benchmark Account among such Accounts.  No transfers may be
made into the Stock Account.  Transfers out of the Stock Account may only be
made when a Participant is no longer a Member.

 
5.  
Distribution of Deferred Directors’ Fees

 
(a)  
Amounts deferred under the Plan and/or credited to an Account shall be
distributed to a Participant from such Account in a lump sum one year following
the date in which a Participant ceases to be a Member, unless he or she shall
file a Distribution and Form of Payment Election as provided in Sections 5 and
6.

 
(b)  
A Participant may file with the Administrator a Distribution Election, in
accordance with Section 5(c), for the distribution from an Account upon:

 
(i)  
attainment of a designated age; or

 
(ii)  
separation from the Board.

 
For this purpose, a separation from the Board will not be deemed to have
occurred if the Member continues to provide services to CSX at a level greater
than 20% of the average number of hours of services provided by the Member over
the 36 (or, if less, the full term of employment) months preceding his or her
date of separation from the Board.
 
(c)  
A Participant shall file a Distribution Election with respect to Director’s Fees
deferred pursuant to a Deferral Agreement and other deferrals at the same time
that such Deferral Agreement is filed as provided in Sections 2 or 3.  A
Participant may change a Distribution Election with respect to future elective
deferrals at any time on or prior to the date by which any new or revised
Deferral Agreement would have to be filed under Section 3(a).  Such revised
Distribution Election shall be effective only with respect to Director’s Fees
earned and deferred in calendar years commencing subsequent to such revised
Distribution Election.

 
(d)  
Notwithstanding the foregoing, on or prior to December 31, 2005, a Participant
may file a new Distribution Election with respect to amounts deferred under the
Plan prior to such new Distribution Election.

 
(e)  
Any Distribution Election made in proper form and at the proper time by a
Participant shall be effective and distribution shall commence pursuant to such
Distribution Election.  Any Distribution Election not made in proper form or at
the proper time shall be void. Distributions from a Participant’s Stock Account
shall be made only in shares of CSX common stock.

 
(f)  
Non-elective deferred cash or stock awards declared by the Corporation shall be
credited to a Participant’s Benchmark or Stock Account as applicable.  Unless a
Participant has made a different timely election, any such award shall be
distributed at the same time and in the same form as the Participant’s last
effective election prior to each such declaration or, if none, pursuant to
Sections 5(a) and (e).

 
(g)  
A Participant may make additional elections to defer (but not accelerate)
commencement of a payment elected pursuant to a prior Distribution Election
(including a default election) under the Plan (a “Re-deferral Election”),
provided that (A) such Re-deferral Election may not be effective for at least 12
months after the date on which it is filed; (B) the additional deferral with
respect to which such Re-deferral Election is made may not be less than five
years from the date such distribution would otherwise have been made, except in
the case of elections relating to distributions on account of death; and (C) if
such Re-deferral Election is to a designated age, such Re-deferral Election may
not be made less than 12 months prior to the date of the first scheduled payment
under the Distribution Election then in effect.  Such Re-deferral Election shall
be made on forms prescribed by the Administrator.

 
(h)  
Notwithstanding any provision of the Plan to the contrary, the Administrator
shall, in a manner compliant with Code § 409A, make a lump sum distribution to a
Participant to the extent necessary to comply with a certificate of divestiture,
as defined in Code § 1043(b)(2), or, to the extent amounts deferred hereunder
have become taxable as a result of Code § 409A.

 
(i)  
A Participant may elect with respect to any elective deferral to have the
deferral paid in a lump sum within 45 days of a Change of Control.

 
6.  
Form of Payment

 
A Form of Payment Election provided in this Section 6, with respect to a
Deferral Agreement, shall be made in writing at the same time as the
Distribution Election filed with respect to such Deferral Agreement, and may be
changed at the same time and to the same extent as a Distribution Election may
be changed, as provided in Section 5, regardless of whether the Distribution
Election is changed.
 
Notwithstanding the foregoing, on or prior to December 31, 2005, a Participant
may file a new Form of Payment Election with respect to amounts deferred prior
to such new Form of Payment Election.
 
A Participant may elect either a lump sum payment, or semi-annual
installments.  Lump sum payments are made as soon as practicable after the end
of the month following the event triggering the distribution.  If installment
payments are elected, payments shall be made, for either five, ten, fifteen, or
twenty years.  Installment payments shall be made as soon as practicable after
each June 30 and December 31.  The amount of each installment shall be
determined by multiplying the value of the Participant’s account as of the last
business day of June or December immediately preceding the installment
distribution date by a fraction, the numerator of which shall be one (1) and the
denominator of which shall be the number of installment payments over which
payment of such amount is to be made, less the number of installment payments
previously made.  In the case of installments from a Stock Account, fractional
share amounts shall be rounded up to the next highest whole share amount, except
in the case of the final installment, in which case a cash payment will be made
for any fractional shares.  Installment payments shall be treated as one payment
for purposes of Code § 409A.
 
7.  
Death of a Participant

 
(a)  
In the event a Participant shall die while he or she is a Member, the balance of
his or her Accounts shall be paid in either a lump sum or installments
(consistent with the Form of Payment Elections made by the Participant as
described in Section 6) to his or her Designated Beneficiary.

 
(b)  
In the event a Participant shall die after he or she ceases to be a Member and
before he or she has received complete distribution from his or her Account, the
balance credited to his or her Account shall be paid to his or her Designated
Beneficiary consistent with the Form of Payment Elections made by the
Participant as described in Section 6.

 
(c)  
In the event a Participant shall not file a Designation of Beneficiary, or no
Designated Beneficiary is living or existing at the Participant’s death, the
balance credited to the Participant’s Accounts shall be paid in full to the
Participant’s estate not later than the tenth day of the calendar year following
his or her date of death.

 
8.  
Obligation of CSX

 
This Plan shall be unfunded and credits to the Accounts of each Participant
shall not be set apart for the Participant nor otherwise made available so that
the Participant may draw upon them at any time, except as provided in this
Plan.  Neither any Participant nor his or her Designated Beneficiary shall have
any right, title, or interest in such credits or any claim against
them.  Payments may be made only at such times and in the manner expressly
provided in this Plan.  CSX’s contractual obligation is to make the payments
when due.  No notes or security for the payment of any Participant’s account
shall be issued by CSX.
 
9.  
Funding of Trusts

 
CSX may, in its sole discretion, fund one or more Trusts to assist it in
discharging its obligations hereunder.
 
10.  
Claims Against Participant’s Account

 
No credits to the account of any Participant under this Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so shall be void.  Nor shall any
credit be subject to attachment or legal process for debts or other
obligations.  Nothing contained in this Plan shall give any Participant any
interest, lien, or claim against any specific asset of CSX.  No Participant or
his or her Designated Beneficiary shall have any rights other than as a general
creditor of CSX.
 
11.  
Co-ordination with Payments from Trust or Similar Vehicle

 
The obligations of CSX and the benefit due any Participant or Designated
Beneficiary under the Plan shall be reduced by any amount received in regard
thereto under the Trust or any similar trust or other vehicle.
 
12.  
Amendment or Termination

 
This Plan may be altered, amended, suspended, or terminated at any time by the
Board, provided, however, that no alteration, amendment, suspension, or
termination shall be made to this Plan which would result in a reduction in
benefits accrued through the date of such action.  Further, the Board may
delegate its authority to take such actions by charter or otherwise.
 
13.  
Impact of Future Legislation or Regulation

 
(a)  
This Section 14 shall become operative upon the enactment of any change in
applicable statutory law or the promulgation by the Internal Revenue Service of
a final regulation or other pronouncement having the force of law, which
statutory law, as changed, or final regulation or pronouncement, as promulgated,
would cause any Participant to include in his or her federal gross income
amounts accrued by the Participant under the Plan on a date (an “Early Taxation
Event”) prior to the date on which such amounts are made available to him or her
hereunder.

 
(b)  
Notwithstanding any other Section of this Plan to the contrary (but subject to
Section 14(c), below), as of an Early Taxation Event, the feature or features of
this Plan, or the election by a Participant that would cause the Early Taxation
Event shall be null and void, to the extent, and only to the extent, required to
prevent the Participant from being required to include in his or her federal
gross income amounts accrued by the Participant under the Plan prior to the date
on which such amounts are made available to him or her hereunder.  If only a
portion of a Participant’s Account is impacted by the change in the law, then
only such portion shall be subject to this Section, with the remainder of the
Account not so affected being subject to such rights and features as if the law
were not changed.  If the law impacts only Participants who have a certain
status with respect to the Company, then only such Participants shall be subject
to this Section.

 
(c)  
Notwithstanding Section 14(b) above, if an Early Taxation Event occurs, the
amount that is required to be included in income as a result of a compliance
failure under Code § 409A and the regulations promulgated thereunder, shall be
distributed to the affected Participant as soon as practicable following such
Early Taxation Event.

 
(d)  
Notwithstanding Section 14(b) above, if an Early Taxation Event occurs, to the
extent an amount is includable in income as a result of a compliance failure
under Code § 409A or otherwise before such amount is distributable under the
Plan, an amount equal to the total employment taxes on the Early Taxation Event
and any applicable federal, state, local or foreign income tax withholding
attributable to the payment of such amounts required to be withheld or paid and
the income taxes required to be withheld thereon, shall be distributed to the
affected Participant or paid to the appropriate taxing authority as soon as
practicable following such Early Taxation Event in accordance with Code § 409A.

 
34253.000052 RICHMOND 1368524v14




 
 

--------------------------------------------------------------------------------

 
